Citation Nr: 0514437	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-22 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
heart condition, also claimed as arteriosclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, SH


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1957 until April 1959 and from October to November 
1961.  The veteran then served on active duty in the United 
States Navy from July 1968 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas, which denied service connection for a 
heart condition, also claimed as arteriosclerosis, for lack 
of new and material evidence.

The issue of service connection for a heart condition, also 
claimed as arteriosclerosis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated May 1995, the RO denied 
a claim of entitlement to service connection for a heart 
condition.

2.  The evidence received since the RO's May 1995 decision 
which denied service connection for a heart condition, which 
was previously not of record, is so significant that it must 
be considered and reasonably raises the possibility of 
allowing the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
final May 1995 decision which denied service connection for a 
heart condition; the claim for service connection is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A review of the claims files shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for a heart condition in May 1995.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In December 2002, the veteran filed to reopen his claim.  In 
April 2003 the RO denied the claim.  The veteran has 
appealed.  

It appears that the claim for service connection was denied 
on the merits.  Regardless of the determination reached by 
the RO, the Board must find that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]xisting evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in May 1995.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's May 1995 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the RO's May 1995 
decision included the veteran's Army service medical records, 
from April 1957 to October 1961.  The veteran's Navy service 
medical records, spanning a career of 20 years, are not 
associated with the claims file.

As for post service evidence, it included a VA progress note 
from October 1988, a VA examination report from November 
1988, records from Kaiser Permanente from May to September 
1994, and reports from Scripps Memorial Hospital from 
September 1994.  

The October 1988 VA progress note and November 1988 VA 
examination showed that the veteran complained of shortness 
of breath at that time.  The records from Kaiser Permenente 
showed treatment for the claimed condition, as did the 
reports from Scripps Memorial Hospital from September 1994 
which contained a report of the veteran's bypass surgery.

At the time of the RO's May 1995 denial of the claim, there 
was no competent evidence showing that the veteran's heart 
condition was related to service.

Relevant evidence received since the RO's May 1995 decision 
includes the veteran's sworn testimony at a September 2004 
Travel Board hearing and a letter from Dr. Lammoglia from 
September 2004.

This evidence includes a statement from Dr. Lammoglia that 
stress is a risk factor for coronary artery disease.  The 
veteran's testimony indicated that he was often stressed 
while in the Navy, that he suffered from cardiovascular 
symptoms while in the Navy, and that he had an EKG in the 
1980s.  

This evidence that was not of record at the time of the RO's 
May 1995 decision is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  In particular, the veteran's 
testimony that his problems began while in the Navy, that he 
attempted to consult physicians while in the Navy, and that 
he had an EKG in the 1980s, presumably during his period of 
Naval service, would substantiate the claim if not for the 
unexplained absence of the veteran's Navy service medical 
records from the claims file.  The Board therefore finds that 
the submitted evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  The claim 
is therefore reopened.  

As a final matter, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  However, in light of the 
result here, (the Board has reopened the veteran's claim, and 
directed that additional 
development be undertaken), the Board finds that a detailed 
discussion of the VCAA is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran in the reopening of this claim is essentially 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  Therefore, any further discussion of whether VA 
has complied with the VCAA at this time would be premature.  





ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for a heart condition, also 
claimed as arteriosclerosis, is reopened.  


REMAND

The veteran's testimony, along with his military discharges 
(DD-214s), shows that he served in the United States Navy for 
over twenty years.  The veteran's Naval service medical 
records are not currently associated with the claims file.  
Under the circumstances, as there is no evidence that the RO 
requested the veteran's Naval service medical records, these 
records must be sought by the RO.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should obtain the Veteran's 
Navy service medical records.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


